Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim as recited of U.S. Patent No. US 10813184 B2 (hereinafter, “Granted Patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the current application is encompassed by the scope of the parent application now a granted patent. 

Parent Application No. 16365876 of Granted Patent
Current Application No. 17021320
Claim 21. An automotive communication system (5), comprising:

at least one headlight configured to illuminate a portion of a road ahead of a vehicle having the automotive communication system and configured to exchange communications with an
oncoming vehicle via light transmission and detection through the at least one headlight (4), 

the exchanged communications including a determination of which vehicle is to perform a function including at least one function selected from (3): 

switching off its headlights and dimming its
headlights (2), the at least one headlight including first light-emitting diodes (LEDs) and second LEDs (1);
…



the headlight configured to illuminate a portion of a road ahead of a vehicle having the automotive communication system (5) and configured to exchange communications with an oncoming vehicle via light transmission and detection through the headlight (4), 

the exchanged communications including a determination of which vehicle is to perform a function including at least one function selected from (3): 

switching off its headlights and dimming its headlights (2). 

 one function for a predetermined period of time.
Claim 2.  The automotive communication system of claim 1, wherein the exchanged communications include instructions to perform the at least one function for a predetermined period of time.  


Claim 25. The system of claim 21, wherein the exchanged communications are configured to be exchanged using a visible-light communication protocol.
Claim 3. The automotive communication system of claim 1, wherein the exchanged communications are configured to be exchanged using modulated visible light.  

Claim 31. The system of claim 30, wherein the controller is configured to change a brightness of at least one first LED in any section based on a communication from the oncoming vehicle detected by at least one second LED in that section.
Claim 4. The automotive communication system of claim 1, further comprising a controller configured to control activation of power of the array of light-emitting diodes.  


Claim 35. The system of claim 32, wherein the exchanged communications include instructions to perform a function including at least one function selected from: switching off the LEDs in the first section but not the second section and dimming the LEDs in the first section but not the second section.
Claim 5. The automotive communication system of claim 4, further comprising a transceiver separate from the headlight, coupled to the controller, and configured to transmit and receive the exchanged communications.  


Claim 27. The system of claim 26, wherein the transceiver is configured to transmit and receive the communications in a visible portion of the electromagnetic spectrum via the first LEDs and the second LEDs.
Claim 6. The automotive communication system of claim 5, wherein the transceiver is configured to transmit and receive the communications in a visible portion of the electromagnetic spectrum via the array of light-emitting diodes.  

Claim 28. The system of claim 26, wherein the transceiver is configured to transmit and 


configured to exchange communications with an oncoming vehicle via light transmission and detection using a visible light communication protocol, the at least one headlight including a segmented light-emitting diode (LED) chip, the segmented LED chip including a plurality of LEDs, the LEDs in the plurality being chip, the LEDs in the plurality being arranged in a plurality of sections, each section including at least one first LED and at least one second LED, the plurality of sections including a first section and a second section, such that light from the LEDs in the first section is to illuminate a first volume above the road ahead of the vehicle, and light from the LEDs in the second section is to illuminate a second volume above the road ahead of the vehicle, the first volume and the second volume being at least partially non- overlapping; and a controller configured to: apply a forward bias to each of the first LEDs such that the first LEDs function as emitters; and apply a reverse bias to each of the second LEDs such that the second LEDs function as detectors.

wherein the first bias is a forward bias and the second bias is a reverse bias. 

apply a forward bias to a first LED in the array of LEDs such that the first LED functions as an emitter; and 
apply a reverse bias to a second LED in the array of LEDs such that the second LED functions as a detector.  

Claim 36. A method for communicating between automotive vehicles, the method comprising: illuminating a portion of a road ahead of a vehicle with a segmented light-emitting diode (LED) chip in a headlight, the segmented LED chip including a plurality of LEDs, the LEDs in the plurality being  separated by trenches formed on the segmented LED chip, the LEDs in the plurality being arranged in a plurality of sections, each section including at least one first LED and at least one second LED; applying, with a controller, a first bias to each of the first LEDs such that the first LEDs function as emitters; applying, with the controller, a second bias, different from the first bias, to each of the second LEDs such that the second LEDs function as detectors; and exchanging communications with an oncoming vehicle via light transmission from at least one of the first LEDs and light detection through at least one of the second LEDs, the exchanged communications including a determination of which vehicle is to perform a function including at least one function selected from: switching off its headlights and dimming its headlights.

Claim 39 as well 
Claim 9. The automotive communication system of claim 4, wherein the array of LEDs is disposed on a segmented LED chip, the segmented LED chip including a plurality of LEDs, the LEDs in the plurality of LEDs being separated by trenches formed on the segmented LED chip, the LEDs in the plurality being arranged in a plurality of sections, each section including at least one LED configured to function as an emitter and at least one LED configured to function as a detector.  

Claim 40. The system of claim 39, wherein the controller is further configured to change a brightness of the first LEDs in any section based on a communication from the 

the exchanged communication indicates to change a brightness; and 



Claim 39 above
Claim 11. The automotive communication system of claim 9, wherein the plurality of sections includes a first section and a second section, such that light from the LEDs in the first section is to illuminate a first volume above the road ahead of the vehicle, and light from the LEDs in the second section is to illuminate a second volume above the road ahead of the vehicle, the first volume and the second volume being at least partially non-overlapping.  

Claim 33. The system of claim 32, wherein the first volume is positioned substantially horizontally adjacent to the second volume.
Claim 12. The automotive communication system of claim 11, wherein the first volume is positioned substantially horizontally adjacent to the second volume.  

Claim 34. The system of claim 32, wherein the first volume is positioned substantially vertically adjacent to the second volume.  

Claim 13. The automotive communication system of claim 11, wherein the first volume is positioned substantially vertically adjacent to the second volume.  

Claim 21.  An automotive communication system, comprising: at least one headlight configured to illuminate a portion of a road ahead of a vehicle having the automotive communication system and configured to exchange communications with an oncoming vehicle via light transmission and detection 




Claim 15. A method for communicating between automotive vehicles, the method comprising: 
illuminating a portion of a road ahead of a vehicle with a segmented light-emitting diode (LED) chip in a headlight, the segmented LED chip including a plurality of LEDs, the LEDs in the plurality being separated by trenches formed on the segmented LED chip, the LEDs in the plurality being arranged in a plurality of sections, each section including at least one first LED and at least one second LED; and 
exchanging communications with an oncoming vehicle via light transmission from at least one of the first LEDs and light detection through at least one of the second LEDs, the exchanged communications including a determination of which vehicle is 


Claim 16. The method of claim 15, further comprising: 
applying, with a controller, a forward bias to each of the first LEDs such that the first LEDs function as emitters; 
applying, with the controller, a reverse bias to each of the second LEDs such that the second LEDs function as detectors.  

Claim 32. The system of claim 30, wherein the plurality of sections includes a first section and a second section, such that light from the LEDs in the first section is to illuminate a first volume above the road ahead of the vehicle, and light from the LEDs in the second section is to illuminate a second volume above the road ahead of the vehicle, the first volume and the second volume being at least partially non-overlapping.

Claim 39 above
Claim 17. The method of claim 15, wherein the plurality of sections includes a first section and a second section, such that light from the LEDs in the first section is to illuminate a first volume above the road ahead of the vehicle, and light from the LEDs in the second section is to illuminate a second volume above the road ahead of the vehicle, the first volume and the second volume being at least partially non-overlapping.  

Claim 33 above
Claim 18. The method of claim 17, wherein the first volume is positioned substantially horizontally adjacent to the second volume.  

Claim 34 above
Claim 19. The method of claim 17, wherein the first volume is positioned substantially vertically adjacent to the second volume.  



Claim 20. The automotive communication system, comprising: 
a headlight configured to illuminate a portion of a road ahead of a vehicle having the automotive communication system and configured to exchange communications with an oncoming vehicle via light transmission and detection through the headlight, the exchanged -44-Attorney Docket No. LUMI-2016P00087US04 communications including a determination of which vehicle is to perform a function including at least one function selected from: 
switching off its headlights and dimming its headlights, the headlight including a segmented LED chip including a plurality of LEDs that are separated by trenches formed on the segmented LED chip, the LEDs in the plurality being arranged in a plurality of sections, each section including at least one first LED and at least one second LED configured to function as a detector; and 
a controller configured to apply a forward bias to the first LEDs such that the first LEDs function as emitters and apply a reverse bias to the second LEDs such that the second LEDs function as detectors.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
1/15/2022